UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT STOLARIK,

                     Plaintiff,

           - against -                                             ORDER

THE NEW YORK TIMES COMPANY,                                  17 Civ. 5083 (PGG)
MICHELE MCNALLY, TRUSTEES OF THE
NEWSPAPER GUILD OF NEW YORK - NEW
YORK TIMES PENSION PLAN, NEWSPAPER
GUILD OF NEW YORK – NEW YORK TIMES
PENSION PLAN, TRUSTEES OF THE GUILD-
TIMES ADJUSTABLE PENSION PLAN, and
GUILD - TIMES ADJUSTABLE PENSION
PLAN,

                     Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             It is hereby ORDERED that the following schedule will apply to the motion for

summary judgment of Defendants New York Times Company and Michele McNally:

             1. Defendants’ motion is due on March 3, 2020;

             2. Plaintiff’s opposition is due on March 24, 2020; and

             3. Defendants’ reply, if any, are due on April 3, 2020.

             The conference scheduled for February 13, 2020 is adjourned sine die.

Dated: New York, New York
       February 11, 2020
